

L. B. FOSTER COMPANY
2006 OMNIBUS INCENTIVE PLAN
As Amended and Restated on May 24, 2018
ARTICLE I
PURPOSE, EFFECTIVE DATE AND AVAILABLE SHARES
1.1 Purpose.   The purpose of this Plan is intended to advance the interests of
L. B. Foster Company and its shareholders by providing equity and financial
incentives for Key Personnel and Directors of the Company and any Subsidiary,
thereby promoting the Company’s long-term growth and financial success by (i)
attracting and retaining personnel and Directors of outstanding ability, (ii)
strengthening the Company’s capability to develop, maintain and direct a
competent management team, (iii) motivating Officers to achieve long-range
performance goals and objectives, (iv) providing incentive compensation
opportunities competitive with those of other companies, and (v) providing
incentives that align with the interests of the shareholders of the Company.
1.2  Effective Date and Expiration of Plan. The Board originally adopted this
Plan effective as of March 31, 2006, and this Plan was amended and restated upon
approval by the shareholders of the Company on May 18, 2011 and May 25, 2016.
This Plan, as amended and restated as of May 24, 2018, shall be effective upon
its approval by the Company’s shareholders at its Annual Meeting of Shareholders
to be held on May 24, 2018 (or, if the vote on this Plan is postponed, such
other date on which a shareholders’ meeting to vote to approve this Plan
occurs). If this Plan, as amended and restated, is not so approved, then this
Plan, as in effect immediately prior to such Annual Meeting, shall remain in
effect. Unless terminated earlier by the Board pursuant to Section 10.3, no
Award shall be made pursuant to this Plan more than 10 years after the date on
which this amended and restated Plan is last approved by the shareholders of the
Company, but Awards made prior to such date will continue in effect thereafter
subject to the terms thereof and of this Plan.
1.3  Shares Available Under the Plan.
(a)  Stock to be issued under the Plan may be authorized but unissued shares of
Stock or previously-issued shares of Stock which have been reacquired by the
Company and are held in its treasury.
(b)  Subject to adjustment under Section 10.6, no more than 2,058,000 shares of
Stock shall be issuable under the Plan. The aggregate number of shares of Stock
that may be issued under the Plan through Incentive Stock Options shall be
2,058,000 shares of Stock (subject to adjustment pursuant to Section 10.6).
(c)  To the extent necessary to qualify for the exception under Section 162(m)
of the Code for “performance-based compensation” prior to the repeal of such
exception for tax years after 2017, and subject to adjustment under Section
10.6, no Participant may be granted under this Plan (i) Options or Stock
Appreciation Rights for more than 300,000 shares of Stock in any one fiscal year
of the Company, (ii) Performance Grants (payable in Stock) and intended to be
performance-based compensation under Section 162(m) of the Code for more than
150,000 shares of Stock (measured on a target award level on the grant date) in
any one fiscal year of the Company and (iii) Performance Grants (payable in
cash) and intended to be performance-based compensation under Section 162(m) of
the Code for more than $5,000,000 (measured on a target award level on the grant
date) in any one fiscal year of the Company. The foregoing limitations shall be
subject to adjustment as provided in Section 10.6, but only to the extent that
any such adjustment will not affect the status of (i) any Award intended to
qualify as performance-based compensation under Section 162(m) or (ii) any Award
intended to comply with Section 409A or an exception thereto.
(d)  Stock covered by an Award granted under this Plan shall not be counted as
used unless and until it is actually issued and delivered to a Participant. If
(i) an Award lapses, expires, terminates, or is cancelled without the shares of
Stock underlying the Award being issued (or any portion thereof), (ii) it



--------------------------------------------------------------------------------



is determined during or at the conclusion of the term of an Award that all or
some portion of the shares of Stock underlying the Award may not be issued on
the basis that the conditions for such issuance were or will not be satisfied,
(iii) any Award (or portion thereof) is settled for cash, (iv) shares of Stock
to be issued pursuant to an Award are Forfeited, or (v) shares of Stock are
issued pursuant to any Award and the Company subsequently reacquires such shares
pursuant to rights reserved upon the issuance of such shares, then, in all such
cases, such shares of Stock shall be re-credited to the Plan’s reserve (in the
same amount as such shares depleted the reserve); provided, however, that shares
of Stock re-credited pursuant to the Plan pursuant to clause (v) may not
increase the number of shares which may be issued pursuant to Incentive Stock
Options.
(e)  Notwithstanding the foregoing, shares of Stock relating to each of the
following shall be considered issued or transferred and shall not become
available again for issuance under this Plan: shares of Stock (i) delivered or
otherwise used in payment of the exercise price of an Option or base price of a
SAR, as applicable; (ii) delivered to or withheld by the Company to satisfy
Federal, state or local tax withholding obligations; (iii) purchased by the
Company using proceeds from Option exercises; and (iv) not issued or delivered
as a result of a net settlement of an outstanding Option or SAR.
(f) If, under this Plan, a Participant has elected to give up the right to
receive compensation in exchange for shares of Stock based on Fair Market Value,
such shares of Stock shall not count against the aggregate plan limit described
in Section 1.3(b). Shares of Stock issued under Awards granted in assumption,
substitution or exchange for previously granted awards of a company acquired by
the Company or its Subsidiaries (“Substitute Awards”) shall not reduce the
shares of Stock available under this Plan, and available shares under a
shareholder approved plan of an acquired company (as appropriately adjusted to
reflect the transaction) may be used for Awards under this Plan and shall not
reduce this Plan’s share reserve (unless otherwise required by any applicable
stock exchange listing requirements).
(g)  Awards granted under this Plan to Participants shall be subject to a
minimum vesting or performance period of one year. Notwithstanding the
foregoing, (i) the Committee may, at its discretion, authorize acceleration of
vesting of such Awards in the event of the Participant’s death, Disability or
Retirement; (ii) the Committee may grant Awards without the above-described
minimum vesting or performance period requirements with respect to Awards
covering up to 5% of the aggregate number of shares of Stock authorized for
issuance under this Plan and (iii) this limitation shall not apply to Substitute
Awards or any other Awards granted in exchange for the surrender of, or
substitution of, another company’s awards to its employees and directors.
ARTICLE II
DEFINITIONS
As used in this Plan and except as otherwise specifically provided in an Award
Agreement, the following terms shall have the meanings set forth below:
2.1  “10% Shareholder” means an Employee who, as of the date on which an
Incentive Stock Option is granted to such Employee, owns more than ten percent
(10%) of the total combined voting power of all classes of Stock then issued by
the Company or a Subsidiary.
2.2  “Award” means, individually or collectively, a grant of an Option, Stock
Appreciation Right, Performance Grant, Dividend or Dividend Equivalent Rights,
Stock Award, Restricted Stock or Restricted Stock Unit Award, Cash Award, or
Other Award that is valued in whole or in part by reference to, or otherwise
based on, the Stock, performance goals or other factors, on a standalone,
combination or tandem basis, as described in or granted under this Plan.
2.3  “Award Agreement” means the agreement or other writing (which may be framed
as a plan, program or notification, and which may be in electronic format) that
sets forth the terms and conditions of each Award under the Plan, including any
amendment or modification thereof.




--------------------------------------------------------------------------------



2.4  “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the Exchange Act.
2.5  “Board” means the Board of Directors of the Company.
2.6  “Cash Award” has the meaning specified in Section 8.1.
2.7  “Change in Control” shall mean:
(a)  the consummation of any merger, consolidation or business combination in
which the shareholders of the Company immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity;
(b)  the sale of all or substantially all of the Company’s and its Subsidiaries’
assets in a single transaction or a series of related transactions;
(c)  the acquisition of beneficial ownership or control, directly or indirectly,
through one transaction or a series of transactions (including, without
limitation, power to vote) of a majority of the outstanding Stock of the Company
by any “person” as such term is defined under sections 13(d) and 14(d) of the
Exchange Act (but excluding the Company, any Subsidiary, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
any corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of Stock); or
(d)  a contested election of Directors, including with respect to Directors
elected under any proxy access procedures included in the Company’s
organizational documents, as a result of which or in connection with which the
persons who were Directors of the Company before such election or nominees
approved by the Board for election to the Board cease to constitute a majority
of the Board.
Provided, however, solely with respect to an Award that the Committee determines
to be subject to Section 409A (and not excepted therefrom), and a Change in
Control is a distribution event for purposes of an Award, the foregoing
definition of Change in Control shall be interpreted, administered, limited and
construed in a manner necessary to ensure that the occurrence of any such event
shall result in a Change in Control only if such event qualifies as a change in
the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation, as
applicable, within the meaning of Treasury Regulation Section 1.409A-3(i)(5).
2.8  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
2.9  “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board to administer this Plan. The Committee shall
be appointed by the Board and, to the extent deemed appropriate by the Board,
shall consist of two or more members of the Board, each of whom shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and (ii) for remuneration that is payable under this Plan pursuant to a written
binding contract in effect on November 2, 2017, an “outside director” as defined
under §1.162-27(e)(3)(i) of the Code or any successor regulation. If the Board
has not appointed a Committee, “Committee” shall mean the Board and all
authority and responsibility assigned to the Committee under this Plan shall be
exercised, if at all, by the Board. Notwithstanding, the Board may also exercise
the authority of the Committee under this Plan (even if the Committee is so
appointed by the Board).
2.10  “Company” means L. B. Foster Company, a Pennsylvania company and its
successors and assigns.
2.11  “Director” means a director on the Board of the Company.
2.12  “Disability” means permanently and totally disabled as defined in
Section 22(e)(3) of the Code (or any successor section); provided, however, if
an Award is subject to Section 409A of the Code (and not



--------------------------------------------------------------------------------



excepted therefrom) and a Disability is a distribution event under Section 409A
for purposes of the Award, the foregoing definition of Disability shall be
interpreted, administered and construed in a manner necessary to ensure that the
occurrence of any such event qualifies as a Disability within the meaning of
Treas. Reg. § 1.409A-3(i)(4)(i).
2.13  “Dividend” or “Dividend Equivalent Rights” means the right to receive a
payment, in cash or property, equal to the cash dividends or other distributions
paid with respect to the Stock. No Dividends or Dividend Equivalents will vest
and/or be paid unless and until the underlying Award vests and/or is earned in
accordance with the terms of such Award.
2.14  “Employee” means an employee of the Company or any Subsidiary, including
an employee who is an Officer or a Director, but excluding any person who is
classified by the Company or a Subsidiary as a “contractor” or “consultant.”
Directors who are not otherwise employed by the Company or any Subsidiary shall
not be considered Employees under this Plan.
2.15  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as amended.
2.16  “Fair Market Value” means (i) with respect to the Stock, as of any date
(a) if the Stock is listed on any established stock exchange, system or market
that reports the closing sale price of the Stock, the closing sale price per
share of the Stock as quoted on such exchange, system or market on such date or,
if the Stock is not traded on such date, on the closest preceding date on which
the Stock was traded or (b) if the closing sale price per share is not quoted on
such exchange, system or market, the average of the closing bid and ask prices
of the Stock on such date, or (c) in the absence of an established market for
the Stock, as determined in good faith by the Committee or (ii) with respect to
property other than the Stock, the value of such property as determined by the
Committee in its sole discretion.
2.17  “Forfeit,” “Forfeiture,” or “Forfeited” means the loss by a Participant of
any and all rights to an Award granted under this Plan (or any portion thereof),
including the loss of any payment of compensation by the Company under this Plan
or any Award granted thereunder.
2.18  “Key Personnel” means Officers, Employees, consultants and independent
contractors of the Company or any Subsidiary who occupy responsible executive,
professional, sales or administrative positions or who otherwise have the
capacity to contribute to the success of the Company, but does not include
Non-Employee Directors. Key Personnel also may include individuals who have
accepted an offer of employment, but who have not yet commenced employment, with
the Company or any Subsidiary.
2.19  “Incentive Stock Option” or “ISO” means an option to purchase Stock, which
is intended to meet the requirements of an incentive stock option under Section
422 of the Code (or any successor Section).
2.20  “Non-Employee Director” means a Director on the Board who is not an
Employee.
2.21  “Nonqualified Stock Option” or “NQSO” means an Option to purchase Stock
which is not intended to meet the requirements of an Incentive Stock Option
under Section 422 of the Code (or any successor Section).
2.22  “Officer” means an officer of the Company or of a Subsidiary.
2.23 ”Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.24 “Option Price” means the price at which the Stock may be purchased under an
Option as provided in Section 4.4.
2.25  “Participant” means a person to whom an Award is made under this Plan.
2.26  “Performance Grant” means an Award subject, in part, to the terms,
conditions and restrictions described in Article VI, pursuant to which the
recipient may become entitled to receive cash, Stock or other securities, or any
combination thereof.




--------------------------------------------------------------------------------



2.27  “Performance Grant Agreement” means a written agreement entered into
between the Company and a Participant setting forth the terms and conditions of
a Performance Grant awarded pursuant to Article VI.
2.28  “Permitted Transferee” means (i) any person defined as an employee in the
Instructions to the Registration Statement on Form S-8 promulgated by the
Securities and Exchange Commission, as such Form may be amended from time to
time, or any successor form, which persons include, as of the date of adoption
of this Plan by the Board, executors, administrators or beneficiaries of the
estates of deceased Participants, guardians or members of a committee for
incompetent former Participants, or similar persons duly authorized by law to
administer the estate or assets of former Participants, and (ii) Participants’
family members who acquire Awards from the Participant other than for value,
including through a gift or a domestic relations order. For purposes of this
definition, “family member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. For purposes of this
definition, unless otherwise determined by the rules and regulations of the
Securities and Exchange Commission, neither (i) a transfer under a domestic
relations order in settlement of marital property rights nor (ii) a transfer to
an entity in which more than fifty percent of the voting or beneficial interests
are owned by family members (or the Participant) in exchange for an interest in
that entity is considered a transfer for “value.”
2.29  “Personal Representative” means the person or persons who, upon the death,
Disability or incompetency of a Participant, shall have acquired, by will or by
the laws of descent and distribution or by other legal proceedings, the right to
exercise an Option or to take other action on behalf of the Participant with
respect to any Award theretofore granted to such Participant.
2.30  “Plan” means this 2006 Omnibus Incentive Plan, as amended and restated.
Notwithstanding the foregoing, or anything contained herein to the contrary, for
any Qualified Performance-Based Awards, with respect to any remuneration to be
paid under a written binding contract that was in effect on November 2, 2017,
such remuneration shall be governed by the terms and conditions of the Plan and
any underlying documents that combined constitute the applicable written binding
contract relating to such compensation that were in effect on November 2, 2017.
2.31  “Qualified Performance-Based Award” means any Award of a Performance
Grant, or portion of such Award, to a Participant who is determined by the
Committee likely to be a “covered employee” (as defined in Section 162(m)) and
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m). Effective for tax years after 2017, the
qualified performance-based compensation exception from Section 162(m)’s tax
deduction limitation was repealed; provided, however, that notwithstanding such
repeal, the performance-based compensation exception under Section 162(m) of the
Code is subject to a transition rule for remuneration that is payable pursuant
to a written binding contract that was in effect on November 2, 2017 and is not
materially modified thereafter. For the avoidance of doubt, it is the intent of
the Company to preserve the performance-based compensation exception that is or
may be available for Awards payable under this Plan to the maximum extent
permitted by law.
2.32  “Restriction Period” means the length of time established relative to an
Award during which time the Participant cannot sell, assign, transfer, pledge,
or otherwise encumber the Stock or Stock Units subject to such Award, and at the
end of which the Participant obtains an unrestricted right to such Stock or
Stock Units.
2.33  “Restricted Stock Agreement” means a written agreement entered into
between the Company and a Participant setting forth the terms and conditions of
a Restricted Stock Award or Restricted Stock Unit Award made pursuant to Article
V.




--------------------------------------------------------------------------------



2.34  “Restricted Stock Award” means a grant of Stock to a Participant pursuant
to Article V.
2.35  “Restricted Stock Unit Award” means an Award of the right to receive
either (as the Committee determines) Stock or cash or other property, including
an Award, equal to the Fair Market Value of a share of Stock on the date of
settlement of the Award subject, in part, to the terms, conditions and
restrictions described in Article V hereof and as set forth in any Restricted
Stock Agreement.
2.36  “Retirement” or “Retire” means retirement of an Employee or other service
provider as determined and authorized by the Committee.
2.37  “Section 162(m)” shall mean Section 162(m) of the Code, the regulations
and other binding guidance promulgated thereunder.
2.38  “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.
2.39  “Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” within the meaning of Section 409A. For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide services performed during the
immediately preceding thirty-six (36) month period or such other applicable
period as provided by Section 409A.
2.40  “Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) of the Company as determined
in accordance with Section 409A and the procedures established by the Company.
2.41  “Stock” means the common stock, par value $.01, of the Company, or any
other security into which the Stock shall have been converted in accordance with
Section 10.6 of this Plan.
2.42  “Stock Appreciation Right” or “SAR” means an Award pursuant to which the
Participant will receive a payment in cash or Stock, or any combination thereof,
equal to the appreciation of the Fair Market Value of a share of Stock from the
date of grant to the date of exercise.
2.43  “Stock Award” has the meaning specified in Section 8.1.
2.44  “Stock Option Agreement” means a written agreement entered into between
the Company and a Participant setting forth the terms and conditions of an
Option awarded pursuant to Article IV.
2.45  “Stock Unit” means a right to receive a payment (in cash, shares of Stock,
or a combination of both, as contemplated in the Award Agreement) valued in
relation to a designated dollar value or the Fair Market Value of one or more
shares of Stock.
2.46  “Subsidiary” means a corporation or other business entity, domestic or
foreign, the majority of the voting stock or other voting interests in which is
owned directly or indirectly by the Company, including a Subsidiary which
becomes such after adoption of this Plan.
2.47  “Termination for Cause” or “Cause” means: (i) willful neglect of or
failure to properly perform the duties and responsibilities assigned to the
Participant or the failure of the Participant to comply with



--------------------------------------------------------------------------------



proper directives of such Participant’s supervisor(s) or the Board, as
applicable; (ii) an act of dishonesty or disloyalty relating to the business and
affairs of the Company and/or its Subsidiaries or their relationship with their
respective Employees, suppliers, customers or others having a business
relationship with the Company and/or its Subsidiaries; (iii) conviction of a
crime involving fraud, theft, intentional dishonesty, moral turpitude or similar
conduct; (iv) misappropriation of any funds or property of the Company and/or
its Subsidiaries or actions which are inconsistent with the Participant’s
fiduciary obligations to the Company and/or its Subsidiaries; (v) failure to
abide by any of the Company’s and/or its Subsidiaries’ policies; or (vi) any
other action or course of conduct by the Participant which has or reasonably can
be expected to have an adverse effect on the Company and its Subsidiaries, and
their respective businesses or affairs. The Committee shall make all
determinations of whether a Participant was Terminated for Cause and any such
determination shall be final and conclusive.
ARTICLE III
ADMINISTRATION
3.1  Committee to Administer.
(a) The Plan shall be administered by the Committee. The Committee shall have
full and exclusive authority and discretion to interpret, construe and
administer the Plan, including, but not limited to, the authority to:
(i) Adopt or establish and amend such rules, regulations, agreements,
guidelines, procedures, forms and instruments as may be necessary or advisable
for the administration and operation of the Plan;
(ii) Correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent it shall deem
desirable;
(iii) Select the persons to be granted Awards under the Plan;
(iv) Grant and determine the terms, conditions, form and size of Awards to be
made to each person selected, including clawback or other recoupment provisions
applicable Awards granted hereunder;
(v) Determine the time when Awards are to be made and any conditions which must
be satisfied before an Award is made;
(vi) Establish objectives, conditions and performance goals for earning Awards;
(vii) Determine the terms of each Award Agreement and any amendments or
modifications thereof;
(viii) Determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of the performance period;
(ix) Determine if and when an Award may be deferred;
(x) Determine whether the amount or payment of an Award should be reduced or
eliminated;
(xi) Determine the guidelines and/or procedures for the payment or exercise of
Awards; and
(xii) Determine whether to accelerate vesting provisions applicable to Awards.
The Committee’s decisions shall be final, conclusive and binding with respect to
the Plan and any Award made under the Plan.




--------------------------------------------------------------------------------



(b) Except as otherwise may be provided in the charter or similar governing
document applicable to the Committee and this Plan, (i) a majority of the
members of the Committee shall constitute a quorum for the conduct of business
at any meeting, (ii) the Committee shall act by majority vote of the members
present at a duly convened meeting, including a telephonic meeting in accordance
with the Pennsylvania Business Corporation Law (“BCL”), and (iii) action may be
taken without a meeting if written consent thereto is given in accordance with
the BCL.
(c) Notwithstanding any provision herein to the contrary, to the extent the
Board is performing any Plan-related functions, including the determination of
whether a Participant has been Terminated for Cause, the Board shall have the
same discretionary power and authority to administer the Plan as the Committee
does under this Article III.
(d) No member of the Board or Committee and no Officer shall be liable for
anything done or omitted to be done by such member or Officer, by any other
member of the Board or Committee or by any other Officer in connection with the
performance of duties under this Plan, except for such member’s or Officer’s own
willful misconduct or as expressly provided by statute. For avoidance of doubt,
nothing in this section is intended to limit the indemnification provisions
applicable to Directors and Officers of the Company as they are entitled under
Pennsylvania law.
(e) The Board and/or Committee may delegate authority to an Officer, Employee
and/or Director to administer certain of their respective authority under this
Plan, including granting and administering certain Awards under this Plan,
subject to the right of the Board and/or the Committee to revoke its delegation
at any time and to make such delegation on such terms and conditions as the
Board and/or Committee determine in their respective discretion to be
appropriate in accordance with, and as permitted by, applicable law or
regulation. In each case where the Board and/or Committee has delegated
authority under this Plan, such Officer, Employee and/or Director delegatee
shall be deemed the “Committee” or “Board,” where applicable, in connection with
fulfilling the functions delegated to such person under the Plan.
Notwithstanding the foregoing, or anything contained in this Plan to the
contrary, Qualified Performance-Based Awards must be granted and administered,
to the extent necessary, by a committee that consists solely of two or more
“outside directors” within the meaning of Section 162(m).
(f) Notwithstanding any other provision of this Plan, the Board or the Committee
may impose such conditions on any Award (including, without limitation, the
right of the Board or the Committee to limit the time of exercise to specified
periods) as may be required to satisfy the requirements of Rule 16b-3 (or any
successor rule) under the Exchange Act (“Rule 16b-3”) and/or Section 422 (or any
successor provision) of the Code.
3.2 Powers of Committee.
(a) Subject to the provisions of the Plan, the Committee shall have authority,
in its discretion, to determine those Key Personnel and Directors who shall
receive Awards, the time or times when each such Award shall be made, the type
of Award to be made, the number of shares to be subject to each Award and/or any
other terms and conditions of the Award.
(b) The Committee shall determine the terms, restrictions and provisions of the
agreement relating to each Award. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan, or in any Award
Agreement, in such manner and to the extent the Committee shall determine in
order to carry out the purposes and intent of the Plan.
(c) Notwithstanding any provision herein to the contrary, to the extent the
Board is performing any Plan-related functions, the Board shall have the same
discretionary power and authority to administer the Plan as the Committee does
under this Article III.
3.3 Awards.
(a) Subject to the terms of this Plan, the Committee may grant any type of Award
to any Participant it selects, but only an Employee may receive grants of
Incentive Stock Options. Awards may



--------------------------------------------------------------------------------



be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth below) in substitution for any other Award
(or any other award granted under another plan of the Company or any
Subsidiary). All Awards shall be subject to the terms and conditions of the Plan
and to such other terms and conditions consistent with the Plan as the Committee
deems appropriate.
(b) Notwithstanding anything in this Plan to the contrary, and except for the
adjustments provided in Section 10.6 or in connection with a corporate
transaction involving the Company (including, without limitation, any stock
Dividend, distribution (whether in the form of cash, shares of Stock, other
Company securities or other property), stock split, extraordinary cash Dividend,
recapitalization, Change in Control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Stock or other
Company securities, or similar transaction(s)), neither the Committee nor any
other person may, without obtaining shareholder approval, (i) amend the terms of
outstanding Options or SARs to reduce the exercise price of such outstanding
Options or SARs; (ii) cancel outstanding Options or SARs in exchange for Options
or SARs with an exercise price that is less than the exercise price of the
original Options or SARs; or (iii) cancel outstanding Options or SARs with an
exercise price above the current Stock price in exchange for cash or other
securities. In addition, the Committee may not make a grant of an Option or SAR
with a grant date that is effective prior to the date the Committee takes action
to approve such Award.
3.4 Eligibility for Awards. In selecting Participants and in determining the
form and amount of the Award, the Committee may give consideration to such
Participant’s functions and responsibilities, his or her present and potential
contributions to the success of the Company, the value of his or her services to
the Company, and other factors deemed relevant by the Committee, subject to the
provisions of the Plan.
ARTICLE IV
STOCK OPTIONS
4.1 Award of Options. Subject to the provisions of the Plan, the Committee may
grant Options to Key Personnel and Directors; provided, however, that only an
Employee who meets the definition of an “employee” under Section 3401(c) of the
Code may receive grants of Incentive Stock Options. Each Option shall be
designated in the Award Agreement as either an ISO or a NQSO.
4.2 Period of Option.
(a) Except as otherwise provided in a Stock Option Agreement or the Plan, an
Option granted to Key Personnel shall be exercisable in cumulative installments
in the following manner:
(i) The Participant may purchase up to one-fourth (1/4) of the total optioned
shares at any time after one year from the date of grant and prior to the
termination of the Option.
(ii) The Participant may purchase an additional one-fourth (1/4) of the total
optioned shares at any time after two years from the date of grant and prior to
the termination of the Option.
(iii) The Participant may purchase an additional one-fourth (1/4) of the total
optioned shares at any time after three years from the date of grant and prior
to the termination of the Option.
(iv) The Participant may purchase an additional one-fourth (1/4) of the total
optioned shares at any time after four years from the date of grant and prior to
the termination of the Option.
(b) The Committee may also establish, in the applicable Stock Option Agreement,
any other period during which Options may be exercised, provided that the
duration of an Option shall not be more than ten (10) years from the date of
grant and, provided further, that the duration of an Option granted to a 10%
Shareholder shall not be more than five (5) years from the date of grant in the
case of ISOs.




--------------------------------------------------------------------------------



4.3 Stock Option Agreement. Each Option shall be evidenced by a Stock Option
Agreement in such form and containing such terms and conditions as the Committee
from time to time shall approve, except that the terms and conditions in the
Stock Option Agreement shall be consistent with those set forth herein. The
terms and conditions of Stock Option Agreements need not be identical.
4.4 Option Price and Exercise.
(a) The Option Price of Stock under each Option shall be determined by the
Committee, provided that the Option Price may not be less than the Fair Market
Value of the Stock on the date on which the Option is granted, and provided
further that the Option Price of an Incentive Stock Option granted to a 10%
Shareholder may not be less than 110% of the Fair Market Value of the Stock on
the date on which the Option is granted, except in the case of Substitute
Awards.
(b) Options may be exercised from time to time by giving written notice of
exercise to the Company specifying the number of shares to be purchased. The
notice of exercise shall be accompanied by (i) payment in full of the Option
Price in cash, certified check, or other medium accepted by the Company, in its
sole discretion, or (ii) a copy of irrevocable instructions to a broker to
promptly deliver to the Company the amount of sale proceeds sufficient to cover
the Option Price. An Option shall be deemed exercised on the date the Company
receives the notice of exercise and all the requirements of this Section 4.4(b)
have been fulfilled. An Option may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Option, or such other date as specified by the Committee, if at such
time such Option has a positive value. Such deemed exercise shall be settled or
paid in the same manner as a regular exercise thereof.
(c) If the aggregate Fair Market Value of the Stock subject to all Incentive
Stock Options granted to a Participant (as determined on the date of grant of
each such Option) that become exercisable during a calendar year exceeds the
dollar limitation set forth in Section 422(d) of the Code, then such Incentive
Stock Options shall be treated as Nonqualified Stock Options to the extent such
limitation is exceeded.
4.5 Treatment of Incentive Stock Options. In all other respects, the terms of
any Incentive Stock Option should comply with the provisions of Section 422 of
the Code, except to the extent the Committee determines otherwise. If an Option
that is intended to be an Incentive Stock Option fails to meet the requirements
thereof, the Option shall automatically be treated as a Nonqualified Stock
Option to the extent of such failure. The aggregate Fair Market Value
(determined as of the time the Option is granted) of the shares of Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all option plans of the Company and
of any “parent corporation” or subsidiary corporation (as such terms are defined
in Sections 424(e) and (f) of the Code)) shall not exceed one hundred thousand
dollars ($100,000); provided, however, that if such one hundred thousand dollars
($100,000) limit is exceeded, the excess ISOs shall be treated as NQSOs. For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account in the order in which they are granted.
4.6 Termination of Service.
(a) Except as otherwise provided in this Plan or in the applicable Stock Option
Agreement or any severance or employment agreement, if the employment or other
service of a Participant, other than as a Non-Employee Director, terminates for
any reason other than death, Disability, Retirement, or due to a Termination for
Cause, the Participant may exercise all unexercised and vested Options within 30
days of such termination, and such portion of the Option will expire at the end
of such period. Any Options in which such Participant is not vested at the time
of such Participant’s termination shall be immediately Forfeited. In no event,
however, may any Option be exercised after the expiration of ten (10) years from
the date of grant of such Option (or five (5) years in the case of an ISO
granted to a 10% Shareholder). In the event that such Participant is Terminated
for Cause, all Options held by such Participant shall terminate immediately and
may not thereafter be exercised. For purposes of this section, the employment or
other service in respect to Options held by such a Participant shall be treated
as continuing intact while



--------------------------------------------------------------------------------



the Participant is on authorized military leave, on leave pursuant to the Family
Medical Leave Act, approved sick leave or other approved, bona fide leave of
absence (such as temporary employment with the government) if the period of such
leave does not exceed 90 days or, if longer, so long as the Participant’s right
to reestablish such Participant’s service with the Company is guaranteed either
by statute or by contract. Where the period of leave exceeds 90 days and where
such Participant’s right to reestablish such Participant’s service is not
guaranteed by statute or by contract, such Participant’s service, in the
Committee’s sole discretion, shall be deemed to have terminated on the
ninety-first day of such leave.
(b) Except as otherwise provided in the Stock Option Agreement, a Non-Employee
Director whose service is terminated shall be entitled to exercise such
Non-Employee Director’s Options, to the extent vested as of the date of such
termination, until the expiration of the full term of the Option, unless the
Non-Employee Director has been Terminated for Cause. In the event that a
Non-Employee Director is Terminated for Cause, all Options held by such Director
shall terminate immediately and may not thereafter be exercised.
4.7 Death. Except as otherwise provided in the Plan or a Stock Option Agreement,
during the twelve (12) month period following the Participant’s death, any or
all of the unexercised and vested Options that the Participant was entitled to
exercise immediately prior to such Participant’s death may be exercised by such
Participant’s Personal Representative. Any Options in which such Participant is
not vested at the time of such Participant’s death shall be immediately
Forfeited. In no event, however, may any such Option be exercised after the
expiration of ten (10) years from the date of grant of such Option.
4.8 Retirement or Disability. Except as otherwise provided in the Plan or a
Stock Option Agreement or in any severance or employment agreement, if a
Participant Retires, or suffers a Disability, at a time when such Participant is
entitled to exercise an Option, then the Participant may exercise the Option, to
the extent vested, at any time or times within three (3) years after such
Participant’s termination of service because of such Retirement or Disability,
and such vested portion of the Option will expire at the end of such period. Any
Options in which such Participant is not vested at the time of the Participant’s
Retirement or Disability, as the case may be, shall be immediately Forfeited. In
no event, however, may any Option be exercised after the expiration of ten (10)
years from the date of grant of such Option (or five (5) years in the case of an
ISO granted to a 10% Shareholder).
4.9 Committee Discretion. For avoidance of doubt and not in limitation of the
discretionary authority of the Committee under this Plan, the Committee shall
have authority to determine whether or not a Participant (including a
Non-Employee Director) has Retired, resigned or suffered a Disability, or has
been Terminated for Cause, or is on an authorized leave of absence, and its
determination shall be binding on all concerned. In the sole discretion of the
Committee, a transfer of service to an affiliate of the Company other than a
Subsidiary (the latter type of transfer not constituting a termination of
service for purposes of the Plan) may be deemed to be a Retirement so as to
entitle the Participant to exercise the Option within 90 days after such
transfer.
4.10 Shareholder Rights and Privileges. A Participant shall have no rights as a
shareholder with respect to any Stock covered by an Option until the issuance of
a stock certificate, or other evidence of ownership is issued, representing such
Stock.
ARTICLE V
RESTRICTED STOCK AWARDS
AND
RESTRICTED STOCK UNIT AWARDS
5.1 Grant of Restricted Stock Awards or Restricted Stock Unit Awards. Subject to
the provisions of the Plan, the Committee may elect to grant Restricted Stock
Awards or Restricted Stock Unit Awards to any Key Personnel and/or Director,
including, but not limited to, grants derived from participation in



--------------------------------------------------------------------------------



another plan, program or arrangement established or maintained by the Company or
any Subsidiary. Notwithstanding anything in this Plan to the contrary, the
Committee, in its discretion, may determine that a Restricted Stock Award or
Restricted Stock Unit Award may be subject to such terms, conditions and
restrictions (including but not limited to restrictions on the sale of Stock),
as set forth in the applicable Restricted Stock Agreement, and shall determine
whether a Restricted Stock Unit Award is to be settled at vesting by the
issuance of Stock or the payment of cash or other consideration.
5.2 Vesting Requirements. The restrictions imposed on a Restricted Stock Award
shall lapse, and a Restricted Stock Unit Award shall vest, in accordance with
the vesting schedule specified by the Committee in the Restricted Stock
Agreement, subject to Section 1.3(g) of this Plan. Such vesting requirements may
be based on the continued service of the Participant with the Company or its
affiliates (including any Subsidiary) for a specified time period (or periods),
on the attainment of specified performance goals established by the Committee in
its discretion, or such other terms and conditions established by the Committee.
Except as otherwise provided in this Plan or the Restricted Stock Agreement, if
the vesting requirements of a Restricted Stock Award or Restricted Stock Unit
Award are not satisfied, the Award shall be Forfeited and the Stock subject to
the Award shall be returned to the Company and eligible for reissuance under the
Plan.
5.3 Restrictions. A Restricted Stock Award and a Restricted Stock Unit Award may
not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or have expired, unless otherwise
permitted by the Committee. Failure to satisfy any applicable restrictions shall
result in the Award being Forfeited and the Stock subject to the Award shall be
returned to the Company and eligible for reissuance under the Plan. The
Committee may require in a Restricted Stock Agreement that certificates
representing the Restricted Stock Award bear a legend making appropriate
reference to the restrictions imposed, and that certificates representing the
Stock subject to such Restricted Stock Award will remain in the physical custody
of the Company or an escrow holder (including the transfer agent for the Stock)
until all restrictions are removed or have expired.
5.4 Rights as a Shareholder.
(a) Subject to the foregoing provisions of this Article V and the applicable
Restricted Stock Agreement, the holder of a Restricted Stock Award shall have
all rights of a shareholder with respect to the Stock granted to the Participant
under a Restricted Stock Award, including the right to vote the Stock and
receive all Dividends (to the extent issued by the Company, subject to the
limitations provided herein) and other distributions paid or made with respect
to Restricted Stock Awards, except that (i) the Participant shall not be
entitled to possession of the stock certificate (in the event paper certificates
are issued) until the Restriction Period shall have expired, (ii) the Company
shall retain custody of the Stock during the Restriction Period, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Stock during the Restriction Period, and (iv) a breach of the
terms and conditions established by the Committee pursuant to the Restricted
Stock Agreement shall cause a Forfeiture of the applicable Award.
Notwithstanding the foregoing, Dividends with respect to an unvested Restricted
Stock Award will be withheld by the Company and credited to a Participant
account; provided that any such Dividends shall vest only if and to the extent
that the underlying Restricted Stock Award vests, as determined by the
Committee. Any Dividends so withheld by the Committee and attributable to any
particular share of Stock of a Restricted Stock Award shall be subject to the
same restrictions on transferability as the share of the Restricted Stock Award
with respect to which they were paid, and, if such shares are forfeited, the
Participant shall have no right to such Dividends. For the avoidance of doubt,
in no event shall Dividends with respect to a Restricted Stock Award be paid to
a Participant unless and until the underlying Award vests.
(b) The Committee may provide in a Restricted Stock Agreement for a Restricted
Stock Unit Award for the payment of Dividends or Dividend Equivalent Rights and
distributions to the Participant at such times as paid to shareholders generally
or at the times of vesting or other payment of the Award to the extent not
inconsistent with Section 409A and Section 10.7; provided, however, that
Dividend Equivalent Rights on Restricted Stock Unit Awards shall be deferred
until and paid contingent upon the



--------------------------------------------------------------------------------



vesting of the Award. Any such Dividend Equivalent Rights on Restricted Stock
Unit Awards shall be subject to the same restrictions on transferability as the
shares of Stock underlying the Restricted Stock Unit Awards, and, if such shares
are forfeited, the Participant shall have no right to such Dividend Equivalent
Rights. For the avoidance of doubt, in no event shall Dividend Equivalent Rights
with respect to a Restricted Stock Unit Award be paid to a Participant unless
and until the underlying Restricted Stock Unit Award vests.
5.5 Section 83(b) Election. If a Participant makes an election pursuant to Code
Section 83(b) with respect to a Restricted Stock Award, the Participant shall
file, within 30 days following the date of grant, a copy of such election with
the Company and with the Internal Revenue Service in accordance with the
regulations under Code Section 83. The Committee may provide in a Restricted
Stock Agreement that the Restricted Stock Award is conditioned upon the
Participant’s making or refraining from making an election with respect to the
Award under Code Section 83(b).
ARTICLE VI
PERFORMANCE GRANTS
6.1 Participation. Subject to the provisions of the Plan, the Committee may make
Performance Grants to Key Personnel and Directors in accordance with the
provisions of this Article VI.
6.2 Grant. The Committee shall have sole and complete authority to determine the
Key Personnel and Directors who shall receive a Performance Grant, which shall
consist of a right that is (i) denominated in cash, Stock or any other form of
Award issuable under the Plan (or any combination thereof), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish and (iii) payable at such time and in such form as the Committee shall
determine. Unless otherwise determined by the Committee, any such Performance
Grant shall be evidenced by a Performance Grant Agreement containing the terms
of the Award, including, but not limited to, the performance criteria and such
terms and conditions as may be determined, from time to time, by the Committee,
in each case not inconsistent with this Plan.
6.3 Terms and Conditions.
(a) For Awards intended to be performance-based compensation under Section
162(m) of the Code, Performance Grants shall be conditioned upon the achievement
of pre-established goals relating to one or more of the following performance
measures, as determined in writing by the Committee and subject to such
modifications as specified by the Committee: cash flow; cash flow from
operations; earnings (including, but not limited to, earnings before interest,
taxes, depreciation and amortization or some variation thereof); earnings per
share, diluted or basic; earnings per share from continuing operations; net
asset turnover; inventory turnover; days sales outstanding on receivables;
capital expenditures; debt; debt reduction; working capital (including as a
percentage of sales); return on investment; return on sales; return on invested
capital; net or gross sales; gross profit on sales; material gross profit (gross
profit on material portion of sales); performance profit (operating income minus
an allocated charge approximating the Company’s cost of capital, before or after
tax); purchase variance; delivery variance; quality; customer satisfaction;
comparable site sales; market share; economic value added; cost of capital;
change in assets; expense reduction levels; productivity; delivery performance;
safety record and/or performance; environmental record and/or performance; stock
price; return on equity or capital employed; total or relative increases to
shareholder return; return on capital; return on assets or net assets; revenue;
income or net income; operating income or net operating income; operating income
adjusted for management fees and depreciation and amortization; pre-tax income
(including on an as-adjusted basis); operating profit or net operating profit;
non-performing assets; asset sale targets; value of assets; employee
retention/attrition rates; investments; regulatory compliance; satisfactory
internal or external audits; improvement of financial ratings; value creation;
gross margin, operating margin or profit margin; completion of acquisitions,
business expansion, product diversification, new or expanded market penetration
and other non-financial operating and management performance objectives, any
combination of the foregoing, and such other business performance criteria as
may, from time to time, be established



--------------------------------------------------------------------------------



by the Committee in the applicable Award Agreement. For the avoidance of doubt,
the Committee may approve Qualified Performance-Based Awards under this Plan
that are based upon the measures set forth above for Awards other than those
that are intended to satisfy the qualified performance-based compensation
exception under Section 162(m) of the Code.
(b) To the extent consistent with Section 162(m), the Committee may determine,
at the time the performance goals are established to Qualified Performance-Based
Awards, that certain adjustments shall apply, in whole or in part, in such
manner as determined by the Committee, to exclude or include the effect of any
of the following events that occur during a performance period: the impairment
of tangible or intangible assets; litigation or claim judgments or settlements;
the effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; business combinations, reorganizations
and/or restructuring programs, including, but not limited to, reductions in
force and early retirement incentives; currency fluctuations; and any unusual,
infrequent or non-recurring items, including, but not limited to, such items
described in management’s discussion and analysis of financial condition and
results of operations or the financial statements and/or notes thereto appearing
in the Company’s annual report to shareholders for the applicable period.
(c) Performance measures may be determined either individually, alternatively or
in any combination, applied to either the Company as a whole or to a business
unit or subsidiary entity thereof, either individually, alternatively or in any
combination, and measured cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous fiscal years’ results
or to a designated comparison group, in each case as specified by the Committee.
6.4 Preestablished Performance Goals. For Awards intended to be
performance-based compensation under Section 162(m), performance goals relating
to the performance measures set forth above shall be preestablished in writing
by the Committee, and achievement thereof certified in writing prior to payment
of the Award, as required by Section 162(m) and treasury regulations promulgated
thereunder. All such performance goals shall be established in writing by the
Committee no later than the earlier of (i) ninety (90) days after the beginning
of the applicable performance period or (ii) the date on which 25% of the
performance period has been completed, or within such other timeframe as may be
required or permitted by Section 162(m) and treasury regulations promulgated
thereunder. In addition to establishing minimum performance goals below which no
compensation shall be payable pursuant to a Performance Grant, the Committee, in
its sole discretion, may create a performance schedule under which an amount
less than or more than the target award may be paid so long as the performance
goals have been achieved.
6.5 Additional Restrictions/Negative Discretion. The Committee, in its sole
discretion, may also establish such additional restrictions or conditions that
must be satisfied as a condition precedent to the payment of all or a portion of
any Performance Grants. Such additional restrictions or conditions need not be
performance-based and may include, among other things, the receipt by a
Participant of a specified annual performance rating, the continued employment
by the Participant and/or the achievement of specified performance goals by the
Company, business unit or Participant. Furthermore, and notwithstanding any
provision of this Plan to the contrary, the Committee, in its sole discretion,
may retain the discretion to increase or reduce the amount of any Performance
Grant payable to a Participant if it concludes that such increase or reduction
is necessary or appropriate based upon: (i) an evaluation of such Participant’s
performance; (ii) comparisons with compensation received by other
similarly-situated individuals working within the Company’s industry; (iii) the
Company’s financial results and conditions; or (iv) such other factors or
conditions that the Committee deems relevant; provided, however, that the
Committee shall not use its discretionary authority to increase any Award that
is intended to be performance-based compensation under Section 162(m).
6.6 Payment of Performance Awards. Payment of a Performance Grant (i) may be in
cash, Stock (which may include Restricted Stock or Restricted Stock Units) or a
combination thereof, as determined by the Committee in its sole discretion, (ii)
may be made in a lump sum or in installments following the close of each
performance period as provided by the Committee in the Performance Grant
Agreement, and (iii) to the extent applicable, shall be based on the Fair Market
Value of the Stock.




--------------------------------------------------------------------------------



6.7 Rights with Respect to Stock and Other Securities. Unless otherwise
determined by the Committee in its discretion in a Performance Grant Agreement,
a Participant to whom an Award is made under this Article (and any Person
succeeding to such Participant’s rights pursuant to this Article) shall have no
rights as a shareholder with respect to any Stock or as a holder with respect to
other securities, if any, issuable pursuant to any such Award until the date a
stock certificate evidencing such Stock or until the Participant’s ownership of
such Stock shall have been entered into the books of the registrar in the case
of uncertificated shares. Notwithstanding the foregoing, the Committee may
provide for the payment of Dividend Equivalent Rights with respect to
Performance Grants, payable either in Stock or cash; provided, however, that
Dividend Equivalent Rights on Performance Grants shall be deferred until and
paid contingent upon the achievement of the applicable performance goals. Any
such Dividend Equivalent Rights on Performance Grants shall be subject to the
same restrictions on transferability as the shares of Stock underlying the
Performance Grants, and, if such shares are forfeited, the Participant shall
have no right to such Dividend Equivalent Rights. For the avoidance of doubt, in
no event shall Dividend Equivalent Rights with respect to a Performance Grant be
paid to a Participant unless and until the underlying Performance Grant vests.
Termination of a Participant. For all purposes under this Article VI, and unless
otherwise determined by the Committee in a Performance Grant Agreement or an
employment or severance agreement, Participants who have terminated their
employment with the Company prior to the actual payment of an Award for any
reason (including but not limited to death, Retirement or Disability) shall
Forfeit any and all rights to payment under any Awards then outstanding under
the terms of this Article and shall not be entitled to any payment for the
performance period.
ARTICLE VII
STOCK APPRECIATION RIGHTS
7.1 Grant of Stock Appreciation Rights. Subject to the terms of the Plan, the
Committee may grant SARs to Key Personnel or Directors, either separately or in
tandem with an Option. The Committee shall determine all terms and conditions of
each SAR, including but not limited to:
(a) Whether the SAR is granted independently of an Option or in tandem with an
Option;
(b) The number of Shares to which the SAR relates;
(c) The date of grant, which may not be prior to the date of the Committee’s
approval of the grant;
(d) The grant price, provided that the grant price shall not be less than the
Fair Market Value of a share of Stock as of the grant date of the SAR, except in
the case of Substitute Awards;
(e) SARs shall vest in accordance with the vesting schedule specified by the
Committee in the Award Agreement (and subject to the terms and conditions
included therein), subject to the terms of this Plan ;
(f) The term, provided that no SAR shall be exercisable later than the tenth
(10th) anniversary of the date of its grant; and
(g) Whether the SAR will be settled in cash, Shares, or a combination thereof.
7.2 Exercise of SARs. SARs may be exercised in accordance with such terms and
conditions as the Committee, in its sole discretion, may specify. The Committee
may (i) grant SARs that are subject to the achievement of one or more vesting
conditions and (ii) accelerate the exercisability of outstanding SARs consistent
with the provisions of the Plan. Tandem SARs shall be exercisable only while the
Option to which the tandem SAR relates is exercisable. A SAR may provide that it
shall be deemed to have been exercised at the close of business on the business
day preceding the expiration date of the SAR, or such other date as specified by
the Committee, if at such time such SAR has a positive value. Such deemed
exercise shall be settled or paid in the same manner as a regular exercise
thereof.




--------------------------------------------------------------------------------



7.3 Tandem SARs. Unless otherwise determined by the Committee, if a SAR is
granted in relation to an Option, the SAR shall be exercisable or shall mature
at the same time or times, on the same conditions and to the extent and in the
proportion, that the related Option is exercisable and may be exercised or
mature for all or part of the shares of Stock subject to the related Option.
Upon exercise of any number of SARs, the number of shares of Stock subject to
the related Option shall be reduced accordingly and such Option may not be
exercised with respect to that number of shares of Stock. The exercise of any
number of shares of Stock underlying an Option Award that relate to a SAR shall
likewise result in an equivalent reduction in the number of shares of Stock
covered by the related SAR.
7.4 Payment of SARs. Upon exercise of the SAR, the holder shall be entitled to
receive payment of an amount determined by multiplying: (i) the difference
between the Fair Market Value of a share of Stock on the date of exercise over
the base amount of the SAR as set by the Committee at the date of grant by
(ii) the number of shares of Stock with respect to which the SAR is exercised.
7.5 Shareholder Rights and Privileges. A Participant shall have no rights as a
shareholder with respect to any Stock covered by an SAR until the issuance of a
stock certificate, or other evidence of ownership is issued, representing such
SAR.
ARTICLE VIII
OTHER AWARDS
8.1 Other Awards. The Committee may, subject to limitations under applicable
law, grant to Key Personnel and Directors such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, shares of Stock (including Dividends and
Dividend Equivalent Rights) or factors that may influence the value of such
shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Stock,
purchase rights for shares of Stock, awards with value and payment contingent
upon performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Board, and Awards
valued by reference to the book value of shares of Stock or the value of
securities of, or the performance of specified Subsidiaries or affiliates or
other business units of the Company; provided, however, that Dividends or
Dividend Equivalent Rights on any such other Awards shall be deferred until and
paid contingent upon the achievement of any applicable vesting condition. Any
such Dividends or Dividend Equivalent Rights on such other Awards shall be
subject to the same restrictions on transferability as the shares of Stock
underlying the Awards, and, if such shares are forfeited, the Participant shall
have no right to such Dividends or Dividend Equivalent Rights. For the avoidance
of doubt, in no event shall Dividends or Dividend Equivalent Rights with respect
to such other Award be paid to a Participant unless and until the underlying
Award vests. The Board shall determine the terms and conditions of such Awards,
which may include, but are not limited to:
(a) Stock Award. An unrestricted transfer of ownership of Stock.
(b) Awards under Deferred Compensation or Similar Plans. The right to receive
Stock or a fixed or variable share denominated unit granted under this Plan or
any deferred compensation or similar plan established from time to time by the
Company.
(c) Cash Award. An Award denominated in cash, as separate from, an element of or
supplement to any other Award granted under this Plan, that may be subject to
the achievement of performance goals during a performance period determined by
the Committee, or that may be earned under a Company or Subsidiary bonus or
incentive plan or program.
ARTICLE IX
NON-EMPLOYEE DIRECTOR AWARDS
9.1 Limitation on Awards to Non-Employee Directors. Notwithstanding anything in
this Plan to the contrary and subject to adjustment pursuant to Section 10.6
hereof, no Non-Employee Director may be



--------------------------------------------------------------------------------



granted, in any one fiscal year of the Company, Awards specifically granted
under this Plan with an aggregate maximum value, calculated as of their
respective grant dates, of more than $300,000.
ARTICLE X
MISCELLANEOUS PROVISIONS
10.1 Non-transferability. No Award under the Plan shall be transferable by the
Participant other than by will or the laws of descent and distribution;
provided, however, that, if so determined by the Committee, a Participant may,
in the manner established by the Committee, designate a beneficiary or
beneficiaries to exercise the rights of the Participant, and to receive any
property distributable, with respect to any Award upon the death of the
Participant and the Committee may, in its sole discretion, permit the transfer
or an Award to a Permitted Transferee subject to all the terms and conditions of
the Award. Except as provided in Section 4.7, Options shall be exercisable
during the Participant’s lifetime only by such Participant or such Participant’s
Personal Representative. Any transfer contrary to this Section 10.1 will nullify
the Award.
10.2 Amendments. The Committee may at any time discontinue granting Awards under
the Plan. The Committee may at any time amend the Plan or amend any outstanding
Award Agreement (including, but not limited to, acceleration of the date of
exercise or vesting of any Award and/ or payments under any Award) in accordance
with the terms of the Plan and for the purpose of satisfying the requirements of
any changes in applicable laws or regulations or for any other purpose which may
at the time be permitted by law; provided that no such amendment shall be
permissible if it would result in Rule 16b-3 under the Exchange Act becoming
inapplicable to any Award or first require shareholder approval. Notwithstanding
the foregoing or any provision of an Award to the contrary, the Committee may at
any time (without the consent of any Participant) modify, amend or terminate any
or all of the provisions of an Award to the extent necessary to conform the
provisions of the Award with Section 162(m), Section 409A or any other provision
of the Code or other applicable law, the regulations issued thereunder or an
exception thereto, regardless of whether such modification, amendment or
termination of the Award shall adversely affect the rights of a Participant.
10.3 Termination. The Board may terminate the Plan at any time prior to its
scheduled expiration date, but no such termination shall materially adversely
affect the rights of any Participant under any Award theretofore granted in
which such Participant has a vested interest without such Participant’s written
consent.
10.4 Non-uniform Determinations. The Committee’s determinations under the Plan,
including without limitation (i) the determination of the Key Personnel and
Directors to receive Awards, (ii) the form, amount and timing of such Awards,
(iii) the terms and provisions of such Awards and (iv) the Award Agreements
evidencing the same, need not be uniform and may be made by it selectively among
Key Personnel and Directors who receive, or who are eligible to receive, Awards
under the Plan, whether or not such Key Personnel or Directors are similarly
situated.
10.5 No Right to Employment/Service. Neither the action of the Board in
establishing the Plan nor any action taken by the Committee, a Director or an
Officer under the Plan, nor any provision of the Plan, shall be construed as
giving to any person the right to be retained in the employ, or as an Officer or
Director, of, or as an independent contractor or consultant to, the Company or
any Subsidiary.
10.6 Changes in Stock. (a) In the event of any Dividend (other than a regular
cash Dividend) or other distribution (whether in the form of cash, Stock, other
Company securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Stock or other Company securities,
issuance of warrants or other rights to purchase Stock or other Company
securities or other similar corporate transaction in which the Company is the
surviving corporation or other event that affects the Stock such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
the number and kind of shares of Stock or securities of the Company to



--------------------------------------------------------------------------------



be subject to the Plan and to Awards then outstanding or to be awarded
thereunder, the maximum number of shares of Stock or other securities which may
be issued on the exercise of Options or SARs granted under the Plan, performance
goals (if applicable), the Option Price, base price of SARs and other relevant
provisions shall be appropriately adjusted by the Committee, whose determination
shall be binding on all persons; provided, however, with respect to any Award
subject to Section 162(m), Section 409A or Section 422 of the Code, any such
adjustment shall be authorized only to the extent that such adjustment would not
cause the Award to fail to comply with Section 162(m),Section 409A or Section
422 of the Code.
(b) In the event of a Change in Control, all outstanding Awards shall thereupon
terminate, provided that the Committee may, prior to the effective date of any
such transaction, (i) make all outstanding time-only vesting Awards immediately
exercisable or vested unless assumed, or substantially equivalent rights are
provided in substitution therefore by the acquiring or succeeding entity; (ii)
make all performance-based Awards either vested (A) pro-rata at a target
performance level based on the portion of the applicable performance period that
has lapsed immediately prior to the consummation of the Change in Control and/or
(B) based on actual performance as of the date of the Change in Control; or
(iii) arrange to have the surviving entity grant to the Participants replacement
awards (including cash) on terms which the Board shall determine to be fair and
reasonable. In addition, for each Option or SAR with an Option Price or base
price, as the case may be, greater than the consideration offered in connection
with any such transaction or event, the Committee may in its sole discretion
elect to cancel such Option or SAR without any payment to the person holding
such Option or SAR.
10.7 Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or an Award Agreement to the contrary, if any Award or benefit provided
under this Plan is subject to the provisions of Section 409A, the provisions of
the Plan and any applicable Award Agreement shall be administered, interpreted
and construed in a manner necessary to comply with Section 409A or an exception
thereto (or disregarded to the extent such provision cannot be so administered,
interpreted or construed). The following provisions shall apply, as applicable:
(i) If a Participant is a Specified Employee and a payment subject to Section
409A (and not excepted therefrom) to the Participant is due as a result of the
Participant’s Separation from Service, such payment shall be delayed for a
period of six (6) months after the date the Participant Separates from Service
(or, if earlier, the death of the Participant). Any payment that would otherwise
have been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable Award Agreement.
(ii) For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based on
all of the facts and circumstances and, to the extent applicable to any Award or
benefit, in accordance with the guidance issued under Section 409A.
(iii) The Committee, in its discretion, may specify the conditions under which
the payment of all or any portion of any Award may be deferred until a later
date. Deferrals shall be for such periods or until the occurrence of such
events, and upon such terms and conditions, as the Board shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Options and other stock rights
subject to Section 409A. An election shall be made by filing an election with
the Company (on a form provided by the Company) on or prior to December 31st of
the calendar year immediately preceding the



--------------------------------------------------------------------------------



beginning of the calendar year (or other applicable service period) to which
such election relates (or at such other date as may be specified by the Board to
the extent consistent with Section 409A) and shall be irrevocable for such
applicable calendar year (or other applicable service period).
(iv) The grant of Options and other Stock rights subject to Section 409A shall
be granted under terms and conditions consistent with Treas. Reg. §
1.409A-1(b)(5) such that any such Award does not constitute a deferral of
compensation under Section 409A. Accordingly, any such Award may be granted to
Employees and other service providers of the Company or any Subsidiary and
affiliates in which the Company has a controlling interest. In determining
whether the Company has a controlling interest, the rules of Treas. Reg. §
1.414(c)-2(b)(2)(i) shall apply; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it
appears; provided, further, where legitimate business reasons exist (within the
meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20
percent” shall be used instead of “at least 80 percent” in each place it
appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for
purposes of determining ownership interests.
(v) In no event shall any member of the Board, the Committee or the Company or
any Subsidiary (or their Employees, officers or directors) have any liability to
any Participant (or any other Person) due to the failure of an Award to satisfy
the requirements of Section 409A.
10.8 Tax Withholding. Whenever Stock is to be delivered to a Participant
pursuant to an Award granted hereunder, the Company may (i) require such
Participant to remit to the Company an amount in cash sufficient to satisfy all
federal, state and local tax withholding requirements related thereto, (ii)
withhold such required withholding from compensation otherwise due to such
Participant, (iii) do any combination of the foregoing, or (iv) employ any other
acceptable method approved by the Company to facilitate the required
withholding, provided such approach is permissible under applicable securities
and other laws. Notwithstanding anything in this Plan to the contrary, the
Committee may, in its discretion, permit a Participant (or any beneficiary or
person entitled to act) to elect to pay a portion or all of the amount requested
by the Company for such taxes with respect to such Award, at such time and in
such manner as the Committee shall deem to be appropriate (including, but not
limited to, by authorizing the Company to withhold, or agreeing to surrender to
the Company on or about the date such tax liability is determinable, Stock, or
property, other securities or property, or other forms of payment, or any
combination thereof, owned by such person or a portion of such forms of payment
that would otherwise be distributed, or have been distributed, as the case may
be, pursuant to such Award to such person, having a market value equal to the
amount of such taxes); provided, however, any broker-assisted cashless exercise
shall comply with the requirements of Financial Accounting Standards Board,
Accounting Standards Codification, Topic 718 (or any successor provision) and
any withholding satisfied through a net-settlement shall be limited to the
minimum statutory withholding requirements or as otherwise determined in the
discretion of the Committee. No such arrangement shall be permitted that is an
impermissible loan to executive officers or directors under Section 402 of
Sarbanes-Oxley Act of 2002.
10.9 Delivery of Shares. The Company shall not be obligated to deliver any Stock
upon the grant, exercise or payment of an Award unless and until, in the opinion
of the Company’s counsel, all applicable Federal, state and other laws and
regulations have been complied with. In the event the outstanding Stock is at
the time listed on any stock exchange, no delivery shall be made unless and
until the shares to be delivered have been listed or authorized to be added to
the list upon official notice of issuance on such exchange. No delivery shall be
made until all other legal matters in connection with the issuance and delivery
of Stock have been approved by the Company’s counsel. Without limiting the
generality of the foregoing, the Company may require from the Participant or
other person purchasing shares of Stock under the Plan such investment
representation or such agreement, if any, as counsel for the Company may
consider necessary in order to comply with the Securities Act of 1933, as
amended, and the regulations thereunder, or any other applicable law.
Certificates evidencing the shares may be required to bear a restrictive legend.
A stop transfer order may be required to be placed with the transfer agent, and
the Company may require that the Participant or such other person agree that any
sale of the shares will



--------------------------------------------------------------------------------



be made only on one or more specified stock exchanges or in such other manner as
permitted by the Committee.
10.10 Status. A Participant’s status as Key Personnel or a Director shall be
made exclusively by the Committee, for purposes of, and as evidenced by,
participation in the Plan, and determined for each Award as of the date the
Award is granted to the Participant, and such determination shall be final and
conclusive absent manifest error.
10.11 Unfunded. This Plan shall be unfunded. The Company shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under this Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.
10.12 Deferral of Awards. The Committee may establish one or more programs under
the Plan to require or permit Participants the opportunity to elect to defer
receipt of consideration upon the exercise of an Award, satisfaction of
performance goals, or other event that absent the requirement or election would
entitle the Participant to payment or receipt of shares of Stock or other
consideration under an Award. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Committee deems advisable for the administration of any
deferral program, provided that: (a) the Participant makes any permitted
election by delivering to the Company written notice of such election, at such
time and in such form as the Committee may from time to time prescribe in
accordance with the deferral requirements of Section 409A; (b) such election is
irrevocable; (c) such deferred payment will be made in accordance with the
provisions of such deferred compensation plan; and (d) the terms of the deferred
compensation plan and the election to defer under this Plan comply with Section
409A.
10.13 Acceptance of Actions/Determinations. By accepting any Award or other
benefit under this Plan, each Participant (and each person claiming under or
through such Participant) shall be conclusively deemed to have indicated such
Participant’s acceptance and ratification of, and consent to, any action taken
or determinations made under this Plan by the Company, the Board or the
Committee, and their respective delegatees.
10.14 Governing Law. The validity, construction, interpretation, administration
and effect of this Plan, and of its rules and regulations, and rights relating
to this Plan and to Awards granted under this Plan, shall be governed by the
substantive laws of the Commonwealth of Pennsylvania without regard to its
choice or conflicts of laws principles. If any provision of this Plan or any
Award is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of this Plan or any Award,
but such provision shall be fully severable, and this Plan or Award, as
applicable, shall be construed and enforced as if the illegal or invalid
provision had never been included in this Plan or Award, as applicable.
10.15 Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom, to comply with
applicable foreign laws or facilitate the offering and administration of this
Plan in view of such foreign laws and/or to allow for tax-preferred treatment of
awards. Moreover, the Committee may approve such supplements to or amendments,
restatements, or alternative versions of this Plan (including, without
limitation, sub-plans) and modify exercise procedures, and other terms and
procedures, as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments, restatements,
sub-plans or modifications, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect



--------------------------------------------------------------------------------



unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company.
10.16 Shareholder Rights and Privileges. A Participant or Personal
Representative shall have no rights as a shareholder with respect to any Stock
covered by an Award unless and until shares of such Stock are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).
10.17 Fractional Shares. The Company will not be required to issue any
fractional shares of Stock pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
10.18 Enforceability. If any provision of this Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify this Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended or limited in scope to confirm to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of this Plan shall remain in full force and effect.
10.19 Recoupment. Notwithstanding any other provision in this Plan, any Awards
made under this Plan shall be subject to recovery under any law, governmental
regulation, stock exchange listing requirement or Company policy applicable to
them, including any related deductions, recoupment and/or claw-back as may be
required to be made pursuant to such law, government regulation, stock exchange
listing requirement, or Company policy, as may be in effect from time to time,
and which may operate to create additional rights for the Company with respect
to Awards and recovery of amounts relating thereto. By accepting Awards under
the Plan, Participants agree and acknowledge that they are obligated to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup any Award or amounts paid under the Plan subject to clawback
pursuant to such law, government regulation, stock exchange listing requirement
or Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any Award or amounts paid under the Plan from a Participant’s
accounts, or pending or future compensation or Awards.
Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets

